DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissell et al (US2015/0293065) in view of Otahal (US9151542).
Kissell et al discloses a heat exchanger system and method comprising a heat exchanger module (para. 0116, 0157, 0158, 0177), a layer heating module (A, Figure 1, para. 0107; Figure 39, 395) wherein the layer heating module comprises a substrate/carrier plate (B, Figure 1; Figure 39; 392), an electric heating coating (C, 22, Figure 1; 395; Figure 39), the layer heating module is connected in material locking fashion to the heat exchanger (para. 0177, lines 41-42; para. 0116 coating is sprayed on), substrate is manufactured from an electrically and/or thermally insulation material (para. 0118, 0177), wherein the heating coating is arranged on that side of substrate which faces towards the heat exchanger module (para. 0116),  wherein in the mounted state an intermediate space is between the layer heating module and the heat exchanger module wherein the intermediate space is preferably filled with a filler material (para. 0118, filler is insulator), wherein a contacting of the heating coating extends through the substrate wherein the contacting extends such that conductor section of the contacting runs parallel to the electric heating coating so as to make contact therewith (Figures 46, 48; para. 0174-0175; 464, 474), wherein the electric heating coating is earthed via the heat exchanger (para. 0177, lines 38-41), connecting the heat exchanger module and layer heating module by .
Claims 9-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissell et al in view of Otahal as applied to claim 1 above, and further in view of DE-102013010907.
Kissell et al in view of Otahal discloses all of the recited subject matter except two heat exchanger modules with heating module therebetween, heating module designed for low volt range 12, 24, 48 volts, heating module for purposes of warming fluid and heat exchanger includes first and second fluids/channels.  DE-102013010907 discloses two heat exchanger modules with heating module therebetween, heating module designed for low volt range 12, 24, 48 volts, heating module for purposes of warming fluid and heat exchanger includes first and second fluids/channels (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included two heat exchanger modules with heating module therebetween, heating module designed for low volt range 12, 24, 48 volts, heating module for purposes of warming fluid and heat exchanger includes first and second fluids/channels as disclosed by DE-102013010907 in the heat exchanger system of Kissell et al in view of Otahal because, two heat exchanger modules with heating module therebetween, heating module designed for low volt range 12, 24, 48 volts, heating module for purposes of warming fluid and heat exchanger includes first and second fluids/channels allows for a more uniform fluid heating.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




stf								/SHAWNTINA T FUQUA/November 12, 2021						Primary Examiner, Art Unit 3761